Journal Entries: (i) Aug. 3, 1822: writ of attachment filed, claim made, appraisers appointed, certificate of appraisers returned, bond filed by claimant, property ordered delivered to claimant; (2) Sept. 10, 1822: libel filed, notice ordered published; (3) Sept. 21, 1822: motion for commission to take depositions granted; (4) Oct. 10, 1822: attendance of witness proved; (5) May 3, 1823: petition for remission of forfeiture; testimony of Chester Scott, Ora Sprague, and Jacob Brown; notice of intention to apply for remission of forfeiture; proceedings ordered certified; (6) Sept. 26, 1825: discontinued.
Papers in File (1822-23): (1) Application for attachment, allowance; (2) writ of attachment and return; (3) letter— judge to clerk; (4) report of appraisers; (3) master’s bond for release of vessel; (6) clerk’s memo.; (7) form of interrogatories; (8) libel; (9) subpoena; (10) notices of applications to take depositions; (11) petition of claimants for remission of penalty; (12) depositions of Jacob Brown and Ora Sprague; (13) Treasury decision.
File No. 35 of 1822.